DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election of Group I, claims 1 and 15-23, in the reply filed on 1/27/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 2-14 and 24-25 have been withdrawn from consideration as being directed toward a non-elected invention.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed as claims towards the composition, printing head and apparatus have been withdrawn. 
The following title is suggested: Ink Jet Printing Method.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “poorly” is vague and indefinite as to what is encompassed by the term and how it is calculated/determined.  The Examiner suggest deleting the term.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,15,16 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Pervan (2015/0218395) in combination with JP 2017/186472.
Pervan (2015/0218395) teaches a digital print with water-based ink whereby the Piezo ink head includes an ink circulation system using flow channels (abstract and Figs. 4a and 4b). The substrate can include floor panels, laminates, tile, plastics, etc. which are known to be poorly absorbent or non-absorbent. (abstract and [0036]-[0099]).
Pervan (2015/0218395) fails to teach the water-based ink composition to include at least one solvent having a boiling point of 150C-280C and at least one solvent having a boiling point of over 280C at a concentration of the less than 3% for the solvent having boiling point over 280C.
JP 2017/186472 teaches coating an ink onto a recording medium known to be non-absorbing or low absorbing [0006].  JP 2017/186472 teaches the ink to have an organic solvent with a standard boiling point of greater than 280C with a 3 wt% or less [0009].  The mass percent of the solvent in the composition is from 3-30% [0013],[0049].  JP 2017/186472 teaches a print medium temperature of 70C or less [0018].  JP 2017/186472 teaches drying after printing [0019].  
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Pervan (2015/0218395) ink jet process to include the claimed solvents as evidenced by JP 2017/186472 with the expectation of prevent drying of ink and clogging of head [0016].
Regarding claim 16, Pervan (2015/0218395) teaches print heads aligned side by side in several rows covering the width of the print media [0020].
Regarding claim 18, JP 2017/186472 teaches drying after printing [0019].
Regarding claim 19, JP 2017/186472 teaches a print medium temperature of 70C or less which would be inclusive of 45C or less [0018].
Regarding claim 20, Pervan (2015/0218395) teaches heat curing the ink after printing [0037],[0054],[0087].
Regarding claim 21, Pervan (2015/0218395) teaches the substrate may be a thermosetting resin [0088].
Regrading claim 22, the claimed circulation speed of 1-7g/min is deemed as a result effective variable which is optimized by one skilled in the art to prevent solidification of the ink in the nozzle and proper printing to produce the desired print absent a showing of criticality thereof the claimed circulation rate. 
Regarding claim 23, Pervan (2015/0218395) does not disclose a drying process after the printing.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Pervan (2015/0218395) in combination with JP 2017/186472 further in combination with Umebayashi (20180282559).
Features detailed above concerning the teachings of Pervan (2015/0218395) in combination with JP 2017/186472 are incorporated here.
Pervan (2015/0218395) in combination with JP 2017/186472 fails to teach the claimed transportation rate of the substrate to be 30m/min or more.
Umebayashi (20180282559) teaches an ink jet recording method an ink jet recording device whereby an ink is jetted onto a recording medium at a transport speed of the recording medium to be 5-25 n/min and the printing medium has a surface temperature of 40-100C [0384].
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Pervan (2015/0218395) in combination with JP 2017/186472 ink jet process to include a transport speed of the print medium to be greater then 30 m/min as evidenced by Umebayashi (20180282559) with the expectation of achieving similar success as well as reducing throughput with higher speeds.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428. The examiner can normally be reached Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN K TALBOT/           Primary Examiner, Art Unit 1715